Citation Nr: 0018194	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO. 99-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for visual disability.



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal was docketed at the Board in 1999.  


FINDINGS OF FACT

1.  Tension headaches were initially assessed subsequent to 
service and are not shown to be etiologically related to any 
incident of trauma sustained therein.  The claim is not 
plausible.  

2.  Lumbar disc disease, arthritis and scoliosis were, in 
each instance, initially shown many years after the veteran's 
separation from service; chronic low back strain is not 
shown.  The claim is not plausible.  

3.  The claims for service connection for residuals of a head 
injury, for residuals of a neck injury and for visual 
disability are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for headaches, a low back 
disability, residuals of a head injury, residuals of a neck 
injury and for visual disability are, in each instance, not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for service connection for each of the 
latter-enumerated disabilities at issue is whether she has 
presented, with respect to each disability, evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claims for service connection 
for each of the latter-enumerated disabilities at issue are, 
in any instance, well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for disability incurred in 
or aggravated by service, or may be presumed for some 
disabilities if manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  



I.  Headaches

The veteran asserts that she presently has a chronic headache 
condition which is traceable to trauma sustained when she ran 
into a wall during an athletic mishap in service.  In this 
regard, service medical records reflect that, on the evening 
("2000 hrs") of March 10, 1953, the veteran, while playing 
basketball, ran into "a padded wall head on", immediately 
subsequent to which she was admitted to a service medical 
facility.  Several hours later ("2310") the same day, the 
veteran is noted to have complained of "headache".  Two days 
later, she felt "much better", and she was returned to duty 
the following day.  When the veteran was examined for service 
separation purposes in July 1953, she related that she had 
experienced "[f]requent headaches since childhood."

When she was pertinently examined by VA in April 1998, the 
veteran alluded to the above-addressed episode of head trauma 
in service.  She indicated that she then (i.e., in April 
1998) experienced one to two headaches per month, which began 
in the back of her neck and radiated ultimately into her 
forehead.  The diagnosis was "tension" cephalalgia.

In considering the veteran's claim for service connection for 
headaches, the Board observes that (ignoring her indication 
in July 1953 that she had experienced frequent headaches 
since she was a child) while the veteran is first shown to 
have affirmatively complained of experiencing a "headache" in 
service, she did so in the temporal context of having 
experienced direct head trauma approximately only three hours 
earlier.  She has been currently diagnosed with tension 
headaches.  Wholly militating, however, against any notion 
that the headache condition (cephalalgia) from which she 
suffers currently, as assessed by VA in April 1998, was of 
traumatic origin, such condition was specifically indicated 
to be brought about by "tension".  In effect, there is no 
medical nexus linking her current headache complaints to 
service.  Thus the third requirement of Epps v. Gober has not 
been satisfied.  Given the latter salient observation, and 
because the lone headache she is shown to have experienced in 
service occurred in a context of temporally proximate trauma, 
the Board concludes that her presently assessed tension 
headache condition is not traceable to her period of service 
of any incident of trauma sustained therein.  


II.  Low Back Disability

The veteran avers, in essence, that she presently has low 
back disablement of chronic derivation due to the trauma 
sustained when she ran into a wall during the above-addressed 
athletic mishap in service.  In this regard, service medical 
evidence reflects that, apparently the day following such 
mishap, the veteran began to notice low back pain.  Pertinent 
X-ray examination revealed no positive finding referable to 
the veteran's lumbar spinal segment.  The related diagnosis, 
following physical examination, was low back strain.  When 
she was examined for service separation purposes in July 
1953, the veteran's spine was clinically evaluated as normal.

Subsequent to service, when seen under non-VA auspices in 
October 1996, the veteran, who was then employed as a baggage 
handler, complained of low back discomfort of several weeks' 
duration.  On physical examination, there was no tenderness 
over the paralumbar musculature.  The pertinent assessment 
was low back strain.  The veteran was advised to briefly 
discontinue working.  When she was seen the following month, 
her low back strain was noted to have "resolved."  Most 
recently, when she was examined by VA in April 1998, the 
veteran made reference to the 1953 athletic mishap addressed 
above.  She also alluded to the onset of low back pain after 
her discharge from service due to pregnancy and indicated 
that her low back had been problematic since then.  Pertinent 
X-ray examination revealed arthritis and disc space 
narrowing; the related impression also included mild 
scoliosis.  The pertinent overall examination diagnoses were 
degenerative joint and disc disease, as well as scoliosis, 
referable to the lumbar spine.  

In considering the veteran's claim for service connection for 
low back disability, the Board is constrained to point out 
that although the veteran was assessed as having low back 
strain in service (in March 1953) and more recently (under 
non-VA auspices in 1996), such condition for which she gave a 
history relating pain of several weeks duration in 1996, 
apparently resolved on the former occasion and was 
affirmatively noted to have resolved on the latter occasion.  
Further, even if the veteran has low back strain currently, 
there is no indication that it is of the requisite chronic 
derivation which is prerequisite to any favorable claim for 
related service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, the lumbar scoliosis 
assessed on the April 1998 VA examination was (as opposed to 
having been present in service) first shown on such occasion.  
As to the veteran's two remaining low back conditions, lumbar 
disc disease and arthritis, there was no indication of either 
pathology on the above-addressed inservice X-ray performed in 
March 1953.  Finally, the veteran's low back arthritis is not 
shown until the 1990's, several decades after her separation 
from service, which consideration precludes any notion of 
according service connection therefor on a presumptive basis 
in accordance with 38 U.S.C.A. §§ 1110, 1112 (West 1991) and 
38 C.F.R. §§ 3.307, 3.309 (1999).  Given the foregoing 
observations, and in the absence of any medical evidence 
relating the veteran's lumbar arthritis or disc disease to 
service, the Board finds the claim to be not well grounded.  


III.  Residuals of a Head Injury


The veteran contends, in substance, that she has present 
residual disablement involving her head which is traceable to 
trauma sustained when she ran into a wall during the above-
addressed athletic mishap in service in March 1953.  However, 
the veteran's head (inclusive of the face and scalp) was 
clinically evaluated as normal when she was examined for 
service separation purposes in July 1953 and the record is, 
in its entirety, negative, with respect to the documented 
March 1953 incident of head trauma, for any present residual 
involving her head.  Therefore, a plausible claim for service 
connection for residuals of a head injury is not presented, 
see Brammer, supra, and, accordingly, such claim, as was 
determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


IV. Residuals of a Neck Injury

The veteran contends that she has present residual 
disablement involving her neck which is traceable to trauma 
sustained when she ran into a wall during the above-addressed 
athletic mishap in service in March 1953.  Specifically, she 
avers that recent pertinent X-ray examination discloses 
evidence that she may have "an old injury" of service origin 
involving her cervical spine.  In this regard, service 
medical evidence prepared coincident with the veteran's March 
1953 head trauma incident (in the athletic mishap) reflects 
that, apparently on the same day (i.e., March 10) the trauma 
was sustained, she complained of "pain" involving her neck 
and the "[p]ossible fracture of a cervical vertebrae" was 
noted.  However, pertinent X-ray examination accomplished on 
March 12 revealed, relative to spinal segments inclusive of 
the cervical, no "definite abnormal changes suggestive of 
fracture or dislocation."  Private X-rays in May 1994 showed 
a normal cervical spine.  Further, while "[m]ild" arthritis 
involving the veteran's cervical spine was revealed on X-ray 
examination accomplished by VA in April 1998, there is no 
indication that it was of traumatic derivation and, since it 
is first shown many years after her period of service, 
service connection therefor on a presumptive basis in 
accordance with 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 
3.307, 3.309 is not in order.  Absent a medical nexus between 
the veteran's inservice injury and her currently diagnosed 
cervical spine disability, and inasmuch as arthritis is 
apparently the veteran's lone ascertained malady involving 
her cervical spine, a plausible claim for service connection 
for residuals of a neck injury is not presented.  Therefore, 
such claim, as was determined by the RO, is not well 
grounded.  38 U.S.C.A. § 5107(a).


V. Visual Disability

The veteran contends, in essence, that she has present visual 
impairment which is of service origin.  In this regard, 
service medical records reflect that vision in the veteran's 
right eye was 20/20 when she was examined for service 
entrance and separation purposes; vision in the left eye was 
20/20 when she was examined for service entrance purposes and 
20/30 when she was examined (in July 1953) for service 
separation purposes.  Most recently, when she was examined by 
VA in April 1998, the veteran was found to have, relative to 
each eye, refractive error and age-related macular 
degeneration.  As to the latter condition, the Board would 
respectfully observe that there is no evidence relating the 
same to service (as would be required for a related grant of 
service connection, see Grottveit v. Brown, 5 Vet. App. 91 
(1993)), nor apparently does the veteran even allege the 
same.  With respect to the veteran's bilateral refractive 
error, finally, such condition is not a disability within 
applicable VA legislation providing for compensation 
benefits.  See 38 C.F.R. § 3.303(d) (1999).  In view of the 
foregoing analysis, then, a plausible claim for service 
connection for visual disability is not presented and, 
consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In addition, although the Board has, in part, considered and 
disposed of the veteran's claim for service connection for 
visual disability on a ground different from that of the RO, 
the veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that such claim was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this aspect of the appeal is well grounded would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Moreover, the Board is of the opinion that its discussion 
above bearing on each issue is sufficient, as to each 
respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete her application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Finally, in her December 1998 Substantive Appeal, the veteran 
objected that records pertaining to treatment rendered her 
under non-VA auspices (i.e., at "Kaiser") had not been 
considered by the RO in the course of adjudicating her 
various claims.  However, the Board would respectfully point 
out that, on pertinent inquiry to such non-VA facility by the 
RO in August 1997 regarding any extant clinical records, no 
records were forthcoming.  In any event, even if the RO had 
not attempted to procure the cited clinical records, such 
would not constitute a breach of its duty to assist a 
claimant inasmuch as the veteran (who merely mentioned "my 
records at Kaiser") made no showing or assertion bearing on 
the relevance of the records.  See Counts v. Brown, 6 Vet. 
App. 473, 477-478 (1994).  In addition, since her claims are 
not well grounded, the duty to assist does not attach.  38 
U.S.C.A. § 5107 (West 1991).  


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for headaches, a low back 
disability, residuals of a head injury, residuals of a neck 
injury and for visual disability is, in each instance, 
denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

